Detailed Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Claims
Claims 1, 12, and 20 have been amended. Claims 1-20 are pending and rejected in the application. 

Response to Arguments

Applicant Argues 
The claim feature “for each measure data field, extending the set of tuples by inserting an additional column in the data table whose values are aggregated data values corresponding to the respective measure data field” is supported by FIGS. 22A to 22H and corresponding paragraphs 226 to 229.

Examiner Responds:
The Examiner has withdrawn the 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

Applicant Argues 
A. The cited references do not teach “identifying an object model of the data source, each object in the object model having a respective primary key” None of the cited references teaches “identifying an object model of the data source, each object in the object model having a respective primary key.”

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Sherman U.S. Patent (9,613,086; hereinafter: Sherman) in view of Rassen et al. U.S. Patent (6,189,004; hereinafter: Rassen) and further in view of Kapoor et al. U.S. Patent Publication (2018/0336223; hereinafter: Kapoor) and further in view of Stolte et al. U.S. Patent Publication (2004/0243593; hereinafter: Stolte) 

Claims 1, 12, and 20

As to claims 1, 12, and 20, Sherman discloses a computer system for generating data visualizations, comprising:
a display (Figure 5A, column 47, lines 43-51, “the user interface 500…etc.”);  
one or more processors (column 5, lines 39-43, “one or more processors and memory…etc.”); and 
memory (column 5, lines 39-43, “one or more processors and memory…etc.”); 
wherein the memory stores one or more programs configured for execution by the one or more processors, and the one or more programs comprising instructions for (column 5, lines 39-43, “a process of generating a graphical representation of a data source is performed at a computer…etc.):
receiving a visual specification, which specifies a data source, a plurality of visual variables, and a plurality of data fields from the data source (figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238…in the underlying data source 236…etc.”), wherein each of the visual variables is associated with a respective one or more of the data fields and each of the data fields is identified as either a dimension data field or a measure data field (figure 5A, column 21, lines 1-20, “the measures section 504…In dimensions section 502, the Life Span data field…etc.”); 

Sherman does not appear to explicitly disclose 
identifying an object model of the data source, each object in the object model having a respective primary key;
from the object model, identifying a minimal subtree that includes all of the dimension data fields; 
constructing a query from the minimal subtree that accesses the dimension data fields, the minimal subtree including a root node and all other objects in the minimal subtree are reachable from the root node by a sequence of relationships between primary keys and foreign keys of objects in the object model; 
executing the query against the data source to retrieve a set of tuples, each tuple in the set of tuples comprising a unique ordered combination of data values for the dimension data fields and forming a distinct data row in a data table for generating a data visualization;
for each measure data field, extending the set of tuples by inserting an additional column in the data table whose values are aggregated data values corresponding to the respective measure data field; and 
building and displaying the data visualization according to the data fields in the extended set of tuples and according to the visual variables to which each of the data fields is associated.

However, Rassen discloses identifying an object model of the data source, each object in the object model having a respective primary key (Figure 1, column 31, lines 56-67, “The measure key is the primary key for the measure table 620…etc.”);
constructing a query from the minimal subtree that accesses the dimension data fields, the minimal subtree including a root node and all other objects in the minimal subtree are reachable from the root node by a sequence of relationships between primary keys and foreign keys of objects in the object model (Column 29, lines 55-67 and column 30, lines 1-49, “The following describes the metadata 160 used in the query/reporting program…The following describes some important features of the user interface. The user interface allows the user to drill down through data. Also, portions of the query forms can be dynamic based upon values in fields (e.g., a list box can be dynamically updated because it is tied to a field in the datamart 150, that when changed, cause the values in the list box to change)….this ticksheet 602 table includes a data set key, a name….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Rassen to create queries using a plurality of keys which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Rassen to construct a database in arbitrary fashion that does not conform to good rules for construction datamarts (Rassen: column 2, lines 50-60). 

The combination of Sherman and Rassen do not appear to explicitly disclose from the object model, identifying a minimal subtree that includes all of the dimension data fields; 

However, Kappor discloses from the object model of the data source, identifying a minimal subtree that includes all of the dimension data fields (paragraph[0214], “As before, similar additional structures can be added for additional search terms, with each dimension represented by a tree. The search tree generated as a sub-tree of the primary tree has the results of the search using the first term at the leaves….etc.”, the reference describes creating subtrees (i.e., minimal subtree) of a primary tree representing dimensions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Rassen and Kappor to creating a substree and searching dimensions which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Rassen and Kappor to improve search and organizing electronic data in a data processing system (Kappor: paragraph[0003]). 

The combination of Sherman, Rassen, and Kappor do not appear to explicitly disclose executing the query against the data source to retrieve a set of tuples, each tuple in the set of tuples comprising a unique ordered combination of data values for the dimension data fields and forming a distinct data row in a data table for generating a data visualization;
for each measure data field, extending the set of tuples by inserting an additional column in the data table whose values are aggregated data values corresponding to the respective measure data field; and 
building and displaying the data visualization according to the data fields in the extended set of tuples and according to the visual variables to which each of the data fields is associated.

However, Stolte discloses executing the query against the data source to retrieve a set of tuples (paragraph[0050], “All or a portion of the plurality of databases is queried. Further, the set of tuples includes tuples derived from all or a portion of the plurality of databases…etc.”), each tuple in the set of tuples comprising a unique ordered combination of data values for the dimension data fields and forming a distinct data row in a data table for generating a data visualization (paragraph[0108], “Schema box 702 of FIG. 7 includes a representation of the database schema for each of the one or more databases 558 being analyzed. Schema box 702 includes each dimension 704 represented in each schema 560 of each database 558 that is being analyzed…etc.”);
for each measure data field, extending the set of tuples by inserting an additional column in the data table whose values are aggregated data values corresponding to the respective measure data field (paragraph[0144], “the values of shelves 708 that have been populated by the user. In step 612, visual specification 550 is used to construct algebraic expressions that define how visual table 720 is partitioned into rows, columns…etc.”); and 
building and displaying the data visualization according to the data fields in the extended set of tuples and according to the visual variables to which each of the data fields is associated (paragraph[0159]-paragraph[0160], “Step 614--construction of visual table 720 using the normalized set form. In step 614 (FIG. 6, FIG. 11), visual interpreter 556 constructs visual table 720 using...etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Rassen, Kappor, and Stolte to create visual outputs of rows and columns which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Rassen, Kappor, and Stolte to have a visualization tool to explore large data, both by itself and coupled with data mining algorithms (Stolte: paragraph[0016]). 

Claims 2 and 13
As to claims 2 and 13, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 1, as noted above, and Sherman further disclose wherein the visual specification further includes one or more additional visual variables that are not associated with any data fields from the data source (Figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238 and relationships 240 from the selected data sources…etc.”).

Claims 3 and 14
As to claims 3 and 14, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 12, as noted above, and Sherman further disclose wherein the aggregated data values corresponding to each measure data field are aggregated according to the dimension data fields (column 50, lines 4-12, “the aggregation of the tuples by product leads to aggregation of the connectors, or at least this is the default behavior. An edge is added for each pair of products that have a common [OrderID] and a single edge is defined by many tuples…etc.”).

Claim 4 
As to claim 4, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 1, as noted above, and Sherman further disclose comprising displaying the data visualization in a graphical user interface for the computer(figure 5A, column 20, lines 48-59, “a graphical user interface (GUI) 500 that enables users to build data visualization….etc.”).

Claim 5 
As to claim 5, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 4, as noted above, and Sherman further disclose wherein displaying the data visualization comprises generating a plurality of visual marks(column 1, lines 66-67, “Each tuple is displayed as a visual mark…etc.”), each of the visual marks corresponding to a respective extended tuple (column 2, lines 1-6, “The data visualization engine also displays…aggregation of marks…etc.”).

Claim 6 
As to claim 6, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 4, as noted above, and Sherman further disclose wherein the graphical user interface includes a data visualization region, the method further comprising displaying the data visualization in the data visualization region (Figure 5A, column 20, lines 48-59, “The user interface 500 includes a schema information region 510 and a data visualization region 520…etc.”).

Claims 7 and 16
As to claims 7 and 16, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 12, as noted above, and Sherman further disclose wherein each of the visual variables is selected from the group consisting of. rows attribute, columns attribute, filter attribute, color encoding, size encoding, shape encoding, and label encoding (column 23, lines 6-9, “The visual encodings of the marks may include displayed text…mark color, or other encodings…etc.”).

Claims 9 and 17
As to claims 9 and 17, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 12, as noted above, and Sherman further disclose wherein the plurality of data fields are from a plurality of distinct tables in the data source (column 26, lines 41-56, “the relationships among the retrieved data tuples…that compare two distinct data fields…etc.”).

Claims 10 and 18
As to claims 10 and 18, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 12, as noted above, and Sherman further disclose wherein the object model of the data source has a plurality of objects (figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”), and the plurality of data fields belong to two or more distinct objects of the plurality of objects (Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”).

Claims 11 and 19
As to claims 11 and 19, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 12, as noted above, and Sherman further disclose wherein the visual specification specifies a plurality of data sources(figure 5A, column 20, lines 60-67, “The schema information region 510 displays the data fields 238…etc.”), the visual specification specifies one or more data fields from each of the plurality of data sources(Figure 5A, column 21, lines 1-20, “Some implementations then display the dimension data fields 238 in the dimensions section 502 and the measure data fields 238 in the measures section 504…etc.”), and the object model is an object model for the plurality of data sources (figure 5A, column 20, lines 48-59, “a graphical user interface (GUI) 500 that enables users to build data visualization….etc.”).

Claim 15
As to claims 15, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 12, as noted above, and Sherman further disclose wherein the one or more programs further comprise instructions for: 
generating a plurality of visual marks (column 1, lines 66-67, “Each tuple is displayed as a visual mark…etc.”), each of the visual marks corresponding to a respective extended tuple (column 2, lines 1-6, “The data visualization engine also displays…aggregation of marks…etc.”); and 
displaying the data visualization in a graphical user interface for the computer system (Figure 5A, column 2, lines 1-14, “The data visualization engine also display…etc.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman U.S. Patent (9,613,086; hereinafter: Sherman) in view of Rassen et al. U.S. Patent (6,189,004; hereinafter: Rassen) and further in view of Kapoor et al. U.S. Patent Publication (2018/0336223; hereinafter: Kapoor) and further in view of Stolte et al. U.S. Patent Publication (2004/0243593; hereinafter: Stolte) and further in view of Non Patent Publication (“Mondrian 3.0.4 Technical Guide”, 2009; hereinafter: Mondrian)


Claim 8
As to claim 8, the combination of Sherman, Rassen, Kappor, and Stolte discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the aggregated data values are computed using an aggregate function selected from the group consisting of: SUM, COUNT, COUNTD, MIN, MAX, AVG, MEDIAN, ATTR, PERCENTILE, STDEV, STDEVP.

However, Mondrian discloses wherein the aggregated data values are computed using an aggregate function selected from the group consisting of: SUM, COUNT, COUNTD, MIN, MAX, AVG, MEDIAN, ATTR, PERCENTILE, STDEV, STDEVP (page 19, “Each measure (see <Measure>) has a name, a column in the fact table, and an aggregator. The aggregator is usually "sum", but "count", "mix", "max", "avg", and "distinct count" are also allowed; "distinct count" has some limitations if your cube contains a parent-child hierarchy…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sherman with the teachings of Rassen, Kappor, Stolte, and Mondrian to have an aggregate function which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sherman with the teachings of Rassen, Kappor, Stolte, and Mondrian to execute queries written in MDX to easily read data from a relational database and present the results in a multidimensional format (Mondrian: page 11). 

 Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        September 28, 2021


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000